DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 6/1/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2019/0138437 hereinafter Bennett) in view of Higgins et al. (US 2017/0371559 hereinafter Higgins).
Regarding claim 1, Bennett discloses a method comprising: storing one or more counters in a plurality of locations in Double Data Rate (DDR) Random Access Memory (RAM) such that each counter is stored partially in multiple locations across the DDR RAM ([0036], counters may be added to DDR DIMM such that each counter is stored in multiple locations across the DDR DIMM); and accessing banks in the DDR RAM sequentially, in lieu of random access, for read operations and write operations on one or more counters ([0036]-[0037] and [0045], counters may be added to the DIMMs and the bulk memory, and a counter for the number of read operations, another counter separately for the number of write operations and a count value may be analyzed with the inclusion of weighting factors by applying a function that accounts for different aspect of the request associated with memory access range such that the counters may infer such queuing delay by tracking read/write cycle mix, cycle sequence, and command pipeline intensity). Bennett differs from the claimed invention in not explicitly disclosing that the one or more counter are values stored in the DDR RAM. However, Higgins teaches methods for optimizing media read times comprising a memory (figure 2A, 206), including high-speed random access memory, such as DRAM, SRAM, DDR RAM or other random access solid state memory devices, having a read disturb handling module (figure 2A, 224) for one or more of: maintaining a running count of read disturbs in each zone of a plurality of non-volatile memory blocks, performing a validation operation when any read disturb count satisfies predefined threshold criteria, and initiating a data refresh when the validation operation is unsuccessful ([0057]-[0069]) such that Higgins teaches one or more counter being values stored in the DDR RAM in order to enhance device performance ([0003]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett in having that the one or more counter are values stored in the DDR RAM, as per teaching of Higgins, in order to enhance device performance.
Regarding claim 2, Bennett discloses that the multiple locations include a location in each bank of the banks in the DDR RAM ([0021], counters may be used for reducing contention from a plurality of sources that access or otherwise utilize content of a particular tier).
Regarding claim 7, Bennett discloses that the DDR RAM is DDR4 RAM ([0015]).
Regarding claim 15, Bennett discloses a Double Data Rate (DDR) Random Access Memory (RAM) as shown in figure 1 ([0034]) comprising: an interface to a DDR controller (figure 1, 100); and a plurality of banks for storing data ([0029], memory address range may correspond to a page in memory), wherein the plurality of banks include one or more counters each stored in a plurality of locations such that each counter is stored partially in multiple locations across the plurality of banks ([0036], counters may be added to DDR DIMM such that each counter is stored in multiple locations across the DDR DIMM), and wherein access to the plurality of banks by the DDR controller is performed sequentially, in lieu of random access, for read operations and write operations on the one or more counters ([0036]-[0037] and [0045], counters may be added to the DIMMs and the bulk memory, and a counter for the number of read operations, another counter separately for the number of write operations and a count value may be analyzed with the inclusion of weighting factors by applying a function that accounts for different aspect of the request associated with memory access range such that the counters may infer such queuing delay by tracking read/write cycle mix, cycle sequence, and command pipeline intensity). Bennett differs from the claimed invention in not explicitly disclosing that the one or more counter are values stored in the DDR RAM. However, Higgins teaches methods for optimizing media read times comprising a memory (figure 2A, 206), including high-speed random access memory, such as DRAM, SRAM, DDR RAM or other random access solid state memory devices, having a read disturb handling module (figure 2A, 224) for one or more of: maintaining a running count of read disturbs in each zone of a plurality of non-volatile memory blocks, performing a validation operation when any read disturb count satisfies predefined threshold criteria, and initiating a data refresh when the validation operation is unsuccessful ([0057]-[0069]) such that Higgins teaches one or more counter being values stored in the DDR RAM in order to enhance device performance ([0003]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett in having that the one or more counter are values stored in the DDR RAM, as per teaching of Higgins, in order to enhance device performance.
Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 7.

Claims 3-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2019/0138437 hereinafter Bennett) in view of Higgins et al. (US 2017/0371559 hereinafter Higgins) as applied in claims 1 and 15 above, and further in view of Neudorf et al. (US 8,886,878 hereinafter Neudorf).
Regarding claims 3 and 4, the combination of Bennett and Higgins differs from the claimed invention in not specifically teaching performing a read operation for a counter by reading all of the corresponding multiple locations and combining associated values to return a result for the counter, and comprising performing a write operation for a counter by writing to a location of the multiple locations that is currently in sequence. However, Neudorf discloses counter management system algorithm configured to combine the individual request with the read count data and placing resultant data on a write queue for low speed memory and writing zero to the high speed memory for the counter when one of the rollover bits is set; and combine the individual request with the read count data and writing the resultant data back to the high speed memory when the rollover bits are not set in order to allow statistics to be cached in the high speed memory while updates take place to the low speed memory (col. 2 lines 33-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bennett and Higgins in performing a read operation for a counter by reading all of the corresponding multiple locations and combining associated values to return a result for the counter, and comprising performing a write operation for a counter by writing to a location of the multiple locations that is currently in sequence, as per teaching of Neudorf, in order to allow statistics to be cached in the high speed memory while updates take place to the low speed memory.
Regarding claims 17-18, the limitations of the claims are rejected as the same reasons as set forth in claims 3-4.

Claims 5-6, 8-9, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2019/0138437 hereinafter Bennett) in view of Higgins et al. (US 2017/0371559 hereinafter Higgins) as applied in claims 1 and 15 above, and further in view of Devaux et al. (US 10,885,966 hereinafter Devaux).
Regarding claims 5-6, the combination of Bennett and Higgins differs from the claimed invention in not specifically teaching that the DDR RAM includes N banks and wherein the multiple locations include one in each of the N banks, wherein the accessing sequentially reduces a likelihood of a row hammer effect by a factor of N. However, Devaux teaches a method for protecting a DRAM memory device from the row hammer effect including a plurality of banks composed of memory rows, the method being implemented by at least one prevention logic configured to respectively define sub-banks as contiguous sections of rows of a bank, each sub-bank being associated with an activation threshold, and to execute, on each activation of a row of a memory sub-bank (col. 3 lines 24-52) in order to operate a complete cycle of preventive refresh of this sub-bank before the number of row activations in the sub-bank exceeds a critical hammer value. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bennett and Higgins in having N banks and wherein the multiple locations include one in each of the N banks, wherein the accessing sequentially reduces a likelihood of a row hammer effect by a factor of N, as per teaching of Devaux, in order to operate a complete cycle of preventive refresh of this sub-bank before the number of row activations in the sub-bank exceeds a critical hammer value.
Regarding claim 8, Bennett discloses a count update circuit comprising DDR controller is configured to cause storage of one or more counters in a plurality of locations in Double Data Rate (DDR) Random Access Memory (RAM) such that each counter is stored partially in multiple locations across the DDR RAM ([0036], counters may be added to DDR DIMM such that each counter is stored in multiple locations across the DDR DIMM); and cause to access banks in the DDR RAM sequentially for read operations and write operations associated with the one or more counters ([0037] and [0045], a counter for the number of read operations, another counter separately for the number of write operations and a count value may be analyzed with the inclusion of weighting factors by applying a function that accounts for different aspect of the request associated with memory access range). Bennet also teaches the memory sub-system may include a memory buffer interface to memory controller ([0025]). The combination of Bennett and Higgins differs from the claimed invention in not specifically teaching the counter update circuit comprising a plurality of First-In-First-Out (FIFO) circuits connected to a Double Data Rate (DDR) controller connected to DDR Random Access Memory (RAM). However, Devaux teaches in second mode of implementation to use FIFO buffer to momentarily store a request if it cannot be executed immediately (col. 8 line 62 through col. 9 line 8), in order to prevent background task running through the counters associated with sub-banks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bennett and Higgins in having a plurality of First-In-First-Out (FIFO) circuits connected to a Double Data Rate (DDR) controller connected to DDR Random Access Memory (RAM), as per teaching of Devaux, in order to prevent background task running through the counters associated with sub-banks.
Regarding claim 9, Bennett discloses that the multiple locations include a location in each bank of the banks in the DDR RAM ([0021], counters may be used for reducing contention from a plurality of sources that access or otherwise utilize content of a particular tier).
Regarding claims 12-13, the limitations of the claims are rejected as the same reasons as set forth in claims 5-6
	Regarding claim 14, Bennett discloses that the DDR RAM is DDR4 RAM ([0015]).
	Regarding claim 19, the limitations of the claims are rejected as the same reasons as set forth in claims 5-6.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2019/0138437 hereinafter Bennett) in view of Higgins et al. (US 2017/0371559 hereinafter Higgins) and Devaux et al. (US 10,885,966 hereinafter Devaux) as applied in claims above, and further in view of Neudorf et al. (US 8,886,878 hereinafter Neudorf).
Regarding claims 10-11, the combination of Bennett, Higgins and Devaux differs from the claimed invention in not specifically teaching performing a read operation for a counter by reading all of the corresponding multiple locations and combining associated values to return a result for the counter, and comprising performing a write operation for a counter by writing to a location of the multiple locations that is currently in sequence. However, Neudorf discloses counter management system algorithm configured to combine the individual request with the read count data and placing resultant data on a write queue for low speed memory and writing zero to the high speed memory for the counter when one of the rollover bits is set; and combine the individual request with the read count data and writing the resultant data back to the high speed memory when the rollover bits are not set in order to allow statistics to be cached in the high speed memory while updates take place to the low speed memory (col. 2 lines 33-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bennett, Higgins and Devaux in performing a read operation for a counter by reading all of the corresponding multiple locations and combining associated values to return a result for the counter, and comprising performing a write operation for a counter by writing to a location of the multiple locations that is currently in sequence, as per teaching of Neudorf, in order to allow statistics to be cached in the high speed memory while updates take place to the low speed memory.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133